Citation Nr: 0836499	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel 


INTRODUCTION

The veteran served on active duty from March 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).   

The Board notes that the veteran has offered competent 
statements regarding noise exposure and hearing problems he 
experienced during active duty as a guard on the flight line.  
Furthermore, the evidence reflects that he currently wears 
hearing aids.  However, there is insufficient competent 
medical evidence of record to determine whether his hearing 
loss is related to noise exposure as claimed.  

Therefore, an audiometric examination and medical opinion is 
required to determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  

Moreover, although the veteran was uncertain when he was 
diagnosed with hearing loss, he related that it was in the 
2000 or 2002 time frame.  He also reported that he was told 
by the VA doctors that it was due to noise exposure from 
service.  While some VA outpatient treatment records are 
associated with the claims file, the Board finds that 
additional records for the earlier time period should be 
obtained, as well as the more current records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the New Jersey VA Healthcare System, 
particularly the Lyon VA Hospital, from 
January 2000 to October 2005, and from 
May 2006 to the present.

2.  Schedule the veteran for an 
appropriate audiological examination to 
determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  

If he is diagnosed with hearing loss or 
tinnitus, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the bilateral 
hearing loss and tinnitus are related to 
service.  

The examiner is directed to accept the 
veteran's statements as to any in-service 
noise exposure as a result of his duties 
training as a guard on a flight line.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  The RO should then readjudicate the 
claims.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

